                                                     United States District Court
                                                     Central District of California
                                                            AMENDED

 UNITED STATES OF AMERICA vs.                                             Docket No.            CR 17-497 PA

 Defendant      Alfonzo Darnell Tolbert                                   Social Security No. 3         7   6     4
       Blaylock, Alan; Lilal; Willywest; Tolbert, Alfonzo
       Darnel; Tolbert, Alonzo Darnell; Al; Tolbert,
                                                                          (Last 4 digits)
       Alfonso Darnell; Tolbert, Alfonzo Daniel;
 akas: Blaylock, Alvin; Tolbert, Alfonzo


                                        JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                  MONTH    DAY     YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.   April      22     2019



  COUNSEL                                                          Charles C. Brown, DFPD
                                                                         (Name of Counsel)

     PLEA         X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                  NOT
                                                                                                            CONTENDERE
                                                                                                                                   GUILTY
  FINDING         There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                        Felon in Possession of Firearm and Ammunition in violation of 18 U.S.C. § 922(g)(1), 18 U.S.C.
                 § 924(a)(2) as charged in Count Two of the Three-Count Indictment.
JUDGMENT         The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/        contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM           Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Alfonzo Darnell Tolbert, is
  ORDER          hereby committed on Count Two of the Indictment to the custody of the Bureau of Prisons for a term of 54 months.




Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years under the
following terms and conditions:
         1. The defendant shall comply with the rules and regulations of the United States Probation Office & Pretrial
            Services Office and General Order 18-10, including the conditions of probation and supervised release set
            forth in Section III of the General Order 18-10.
         2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one
            drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed
            eight tests per month, as directed by the Probation Officer.
         3. The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes
            urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain
            from using alcohol and illicit drugs, and from abusing prescription medications during the period of supervision.
         4. The defendant shall participate in mental health treatment, which may include evaluation and counseling, until
            discharged from the treatment by the treatment provider, with the approval of the Probation Officer.


CR-104 (09/11)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 6
 USA vs.         Alfonzo Darnell Tolbert                             Docket No.:   CR 17-497 PA

         5. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
            treatment to the aftercare contractors during the period of community supervision. The defendant shall provide
            payment and proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no
            payment shall be required.

         6. During the period of community supervision, the defendant shall pay the special assessment in accordance with
            this judgment's orders pertaining to such payment.

         7. The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport
            or any other form of identification in any name, other than the defendant's true legal name, nor shall the
            defendant use, any name other than his true legal name without the prior written approval of the Probation
            Officer.

         8. The defendant shall cooperate in the collection of a DNA sample from the defendant.

         9. The defendant shall participate in and successfully complete a cognitive-based life skills program, as approved
            by the Probation Officer.

         10. The defendant shall participate in a workforce development program or other similar program, which includes
             occupational/career development, including but not limited to assessment, testing, education, training classes,
             career guidance, employment search, and retention services, as directed by the Probation Officer.

         11. The defendant shall not associate with anyone known to him to be a member of the 92nd Hoover Gang and
             others known to him to be participants in the 92nd Hoover Gang's criminal activities, with the exception of his
             family members. He may not wear, display, use or possess any gang insignias, emblems, badges, buttons, caps,
             hats, jackets, shoes, or any other clothing that defendant knows evidence affiliation with the 92nd Hoover Gang,
             and may not display any signs or gestures that defendant knows evidence affiliation with the 92nd Hoover
             Gang.

         12. As directed by the Probation Officer, the defendant shall not be present in any area known to him to be a
             location where members of the 92nd Hoover Gang meet and/or assemble.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment provider to
facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence
Report by the treatment provider is prohibited without the consent of the sentencing judge.

The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous mental health
evaluations or reports, to the treatment provider. The treatment provider may provide information (excluding the
Presentence report), to State or local social service agencies (such as the State of California, Department of Social Service),
for the purpose of the client's rehabilitation.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all
necessary treatment.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any


CR-104 (09/11)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 2 of 6
 USA vs.         Alfonzo Darnell Tolbert                                        Docket No.:       CR 17-497 PA

unpaid balance shall be due during the period of imprisonment at the rate of not less than $25 per quarter pursuant to the
Bureau of Prisons' Inmate Financial Responsibility Program.

All fines are waived as it is found that such sanction would place an undue burden on the defendant's dependents.

The Court recommends that the Bureau of Prisons consider the defendant for placement in its 500-hour Residential
Drug Abuse Program.

The Court further recommends that the defendant be incarcerated in a Federal Correctional Institution in Lompoc,
California.

On Government's motion, all remaining counts ORDERED dismissed.

Defendant advised of his right to appeal.
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                   April 22, 2019
            Date                                                     U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                     Clerk, U.S. District Court




            April 22, 2019                                     By    Kamilla Sali-Suleyman
            Filed Date                                               Deputy Clerk



 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (09/11)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 3 of 6
 USA vs.         Alfonzo Darnell Tolbert                                           Docket No.:        CR 17-497 PA

 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in criminal
 2.    the defendant shall not leave the judicial district without the written         activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                   unless granted permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as directed by the    11.   the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete             time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                        contraband observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the probation      12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                   being arrested or questioned by a law enforcement officer;
 5.    the defendant shall support his or her dependents and meet other          13.   the defendant shall not enter into any agreement to act as an informer
       family responsibilities;                                                        or a special agent of a law enforcement agency without the permission
 6.    the defendant shall work regularly at a lawful occupation unless                of the court;
       excused by the probation officer for schooling, training, or other        14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                             parties of risks that may be occasioned by the defendant’s criminal
 7.    the defendant shall notify the probation officer at least 10 days prior         record or personal history or characteristics, and shall permit the
       to any change in residence or employment;                                       probation officer to make such notifications and to conform the
 8.    the defendant shall refrain from excessive use of alcohol and shall not         defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other   15.   the defendant shall, upon release from any period of custody, report
       controlled substance, or any paraphernalia related to such substances,          to the probation officer within 72 hours;
       except as prescribed by a physician;                                      16.   and, for felony cases only: not possess a firearm, destructive device,
 9.    the defendant shall not frequent places where controlled substances             or any other dangerous weapon.
       are illegally sold, used, distributed or administered;




CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                            Page 4 of 6
 USA vs.         Alfonzo Darnell Tolbert                                         Docket No.:      CR 17-497 PA


             The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).


                    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

           Payments shall be applied in the following order:

                       1. Special assessments pursuant to 18 U.S.C. §3013;
                       2. Restitution, in this sequence:
                                 Private victims (individual and corporate),
                                 Providers of compensation to private victims,
                                 The United States as victim;
                       3. Fine;
                       4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                       5. Other penalties and costs.

                                 SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.



                                  These conditions are in addition to any other conditions imposed by this judgment.




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on

CR-104 (09/11)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 6
 USA vs.         Alfonzo Darnell Tolbert                                         Docket No.:      CR 17-497 PA

 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
